DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges and accepts the amending of claims 1, 2, 4, 9, 11, 12, 15-20, cancellation of claim 3, and newly added claim 21.
Allowable Subject Matter
Claims 1, 2, and 4-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 2, and 4-8
The cited prior art fails to disclose or suggest “a first angled trench; and a second angled trench, wherein the first angled trench is configured to receive an optical beam emitted toward a bottom surface of the VCSEL and redirect the optical beam toward the second angled trench, and wherein the second angled trench is configured to redirect the optical beam through an exit window in a top surface of the VCSEL” in combination with the rest of the limitations as recited in claim 1. In particular, Heinen in FIG. 3 discloses the angled reflectors 5 being parts of the waveguide 2 for reflecting and redirecting downward emitting beam from the laser diode 6, but fails to disclose the angled reflectors being angled trenches and it would not have been obvious to modify the angled reflectors of Heinen with angled trenches since such modification would render Heinen’s VCSEL inoperable for its intended purpose. Therefore, claim 1 is allowable over the cited prior art and dependent claims 2 and 4-8 are also allowable as they directly or indirectly depend on claim 1.
Claims 9-14 and 21
The cited prior art fails to disclose or suggest “a first angled trench, and a second angled trench, wherein the first angled trench is configured to receive the optical beam from the emitting region and redirect the optical beam toward the second angled trench, and wherein the second angled trench is configured to redirect the optical beam through the exit window” in combination with the rest of the limitations as recited in claim 9 based on the same reasons with respect to claim 1 above. Therefore, claim 9 is allowable over the cited prior art and dependent claims 10-14 and 21 are also allowable as they directly or indirectly depend on claim 9.
Claims 15-20
The cited prior art fails to disclose or suggest “providing a first angled trench and a second angled trench, wherein the first angled trench is configured to receive the optical beam and redirect the optical beam toward the second angled trench, and wherein the second angled trench is configured to redirect the optical beam through an exit window in a top surface of the VCSEL” in combination with the rest of the limitations as recited in claim 15 based on the same reasons with respect to claim 1 above. Therefore, claim 15 is allowable over the cited prior art and dependent claims 16-20 are also allowable as they directly or indirectly depend on claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439. The examiner can normally be reached M-F 10:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINSUN HARVEY can be reached on (571)272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUANDA ZHANG/Primary Examiner, Art Unit 2828